ALLOWANCE
Claims 21-40 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 15/880,226 (U.S. Pat. No. 10,846,357) filed on 01/25/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 was filed before the mailing date of the First Office Action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments filed on 01/13/2022 have been fully considered by the examiner. Examiner withdraws the nonstatutory double patenting rejection to all claims after the terminal disclaimer, listed below, has been filed and approved.

Terminal Disclaimer
The terminal disclaimer filed on 01/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,846,357 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Shaposhnikov (US 2017/0147364 A1), does not expressly teach or render obvious the invention as recited in independent claims 21, 34, and 38.
The prior art of record teaches a method, comprising: 
receiving a selection to create a website [Shaposhnikov: Figs. 4, 9, (404), Para. 92, user selects to begin channel creation process (i.e. website creation)]; 
responsive to receiving the selection to create a website, providing a plurality of website types for selection [Shaposhnikov: Figs. 4, 10, (408), Para. 94, display an interface for selection of channel name, channel image, channel category, channel template, and channel color scheme]; 
receiving a selection of a website type of the plurality of website types [Shaposhnikov: Figs. 4, 10, (408), Para. 94, user selects channel category (i.e. type)];
responsive to receiving the selection of a website type of the plurality of website types, providing a plurality of website templates for selection, the plurality of website templates being particular to the selected website type [Shaposhnikov: Figs. 4, 10, (410, 412), Paras. 94, 98, display an interface for selection of channel name, channel image, channel category, channel template, and channel color scheme]; 
receiving a selection of a website template of the plurality of website templates [Shaposhnikov: Figs. 4, 10, (410, 412), Paras. 94, 98, user selects channel template and color scheme]; and
in response to receiving the selection of a website template, generating and launching a website based on the selected website type and selected website template [Shaposhnikov: Figs. 4, 11, 12, (418), Paras. 107-109, providing user editing interface for further edits to the channel, including tabs and content (i.e. menu items)].

However, the prior art of record does not teach wherein each website type of the plurality of website types comprises a series of directional webpages configured to cause an end user interaction with a website, and wherein the series of directional webpages of each website type of the plurality of website types comprises a unique plurality of sequential webpages configured to be provided sequentially one after another. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein each website type of the plurality of website types comprises a series of directional webpages configured to cause an end user interaction with a website, and wherein the series of directional webpages of each website type of the plurality of website types comprises a unique plurality of sequential webpages configured to be provided sequentially one after another, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179